******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      ANTHONY ROGERS v. COMMISSIONER
              OF CORRECTION
                 (AC 38505)
                 Prescott, Beach and Bishop, Js.
         Argued March 7—officially released June 20, 2017

   (Appeal from Superior Court, judicial district of
                 Tolland, Oliver, J.)
  Michael W. Brown, with whom, on the brief, was
Vishal K. Garg, for the appellant (petitioner).
   Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Richard J. Colangelo, Jr.,
state’s attorney, and Tamara Grosso, assistant state’s
attorney, for the appellee (respondent).
                         Opinion

  PER CURIAM. The petitioner, Anthony Rogers,
appeals from the judgment of the habeas court denying
his petition for a writ of habeas corpus. On appeal, the
petitioner claims that the court erred in concluding that
(1) the state did not violate his right to due process
when it withheld third-party culpability evidence from
the petitioner in his criminal trial, and (2) he was not
denied effective assistance of counsel. We affirm the
judgment of the habeas court.
   Following a jury trial, the petitioner was convicted
of murder in violation of General Statutes § 53a-54a,
conspiracy to commit murder in violation of General
Statutes §§ 53a-48 and 53a-54a, attempt to commit
assault in the first degree in violation of General Stat-
utes §§ 53a-49 and 53a-59 (a) (5), and carrying a pistol
without a permit in violation of General Statutes § 29-
35 (a). The underlying facts are set forth in State v.
Rogers, 123 Conn. App. 848, 850–56, 3 A.3d 194, cert.
denied, 299 Conn. 906, 10 A.3d 524 (2010), in which we
affirmed the judgments of the trial court. In December,
2014, the petitioner filed a third amended petition for
a writ of habeas corpus. On September 29, 2015, the
habeas court issued a memorandum of decision denying
the petition for a writ of habeas corpus. The petitioner
filed a petition for certification to appeal, which the
court granted. This appeal followed.
  After a careful review of the record, briefs, and oral
argument before this court, we are satisfied that the
habeas court thoroughly addressed the arguments
raised in this appeal and that it properly denied the
petition for a writ of habeas corpus.
  The judgment is affirmed.